Citation Nr: 0826995	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic obstructive pulmonary disease (a "lung 
disability").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February to August 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The veteran and his spouse testified before a Decision Review 
Officer (DRO) in June 2007.  A transcript of that hearing is 
of record.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for residuals of pneumonia in October 2001 
rating decision; the veteran failed to perfect an appeal of 
that decision to the Board.

2.  Evidence received since the October 2001 rating decision, 
which was not previously of record and which is not 
cumulative or redundant of other evidence of record, raises a 
reasonable possibility of substantiating that claim.

3.  The veteran's chronic obstructive pulmonary disease did 
not have onset during the veteran's active service, was not 
caused or aggravated by his active service, and is not 
etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied a claim of 
entitlement to service connection for residuals of pneumonia 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has been received since the 
October 2001 rating decision that denied entitlement to 
service connection for residuals of pneumonia and that claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  
§ 3.156 (2007).

3.  The criteria for entitlement to service connection for 
chronic obstructive pulmonary disease have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

New and Material Evidence

In November 1999, the veteran filed a claim for service 
connection for residuals of pneumonia.  In October 2001, the 
RO denied this claim because the veteran failed to submit any 
evidence that he suffered from a current disability.  While 
the Board cannot determine exactly when the veteran was first 
diagnosed with chronic obstructive pulmonary disease (COPD), 
VA treatment records from September 1999 note a diagnosis of 
COPD with tobacco abuse.  

Since the veteran is currently claiming that his COPD was 
caused by his in-service pneumonia, the Board finds that the 
veteran's current claim for service connection for COPD is 
really an attempt to reopen his prior claim for service 
connection for residuals of pneumonia, a lung disability.  

Although the RO did not treat the veteran's claim for service 
connection for COPD as a claim to reopen, because the Board 
has the jurisdictional responsibility to consider the issue, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

The Board has considered the United States Court of Appeal 
for the Federal Circuit's (Federal Circuit) recent decision 
in Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 2008), which held 
that claims based upon distinctly and properly diagnosed 
diseases or injuries cannot be considered the same claim even 
if they share the same symptomatology.  However, Boggs does 
not apply here because the veteran's earlier claim for 
residuals of pneumonia did not involve a distinct diagnosis.

In any event, the Board will reopen the claim and address the 
general issue of service connection for a lung disability, 
which would include COPD and the residuals of pneumonia. 

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the veteran's prior claim on the basis that the 
veteran failed to submit any evidence that he currently 
suffered from a disability.  Thus, for evidence in this case 
to be considered new and material, it must raise a reasonable 
possibility of establishing that the veteran suffers from a 
current disability. 

The veteran has submitted VA treatment records from 1996 
through 2006 which include a diagnosis of COPD.

This evidence is new, non-cumulative, goes to the reason for 
the RO's denial of the veteran's claim, and raises a 
reasonable possibility of substantiating his claim.  Hence, 
the evidence is new and material and the veteran's claim for 
residuals of pneumonia, including COPD, must be reopened.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The veteran claims that his COPD was caused by the pneumonia 
he suffered during service.  He also initially claimed that 
it was caused by herbicide exposure during service, but he 
withdrew that contention at a June 2007 hearing before a 
Decision Review Officer.  Hearing Transcript at 7.

The veteran's service treatment records show that he was 
hospitalized from March 1, 1966 to March 4, 1966 for 
treatment of interstitial pneumonia.  At the veteran's 
service separation examination in July 1966, no residuals of 
pneumonia were noted.  The veteran did not report any 
symptoms such as chronic cough or shortness of breath.  The 
Board finds that the service medical records provide evidence 
against this claim, failing to reveal a chronic problem 
associated with the treatment in March of 1966.

The veteran reported during the June 2007 DRO hearing that he 
experiences frequent episodes of pneumonia.  Hearing 
Transcript at 4-6.  The Board found notations in the 
veteran's VA treatment records that the veteran had been 
treated for pneumonia only in May and November of 2005, but 
notes that the veteran was also occasionally treated for 
upper respiratory infections, bronchitis, or sinusitis.  It 
is unclear whether the veteran mentioned this because he 
believes it supports his service connection claim for COPD or 
if he is also seeking service connection for pneumonia.  

The first diagnosis of COPD of record appears in September 
1999 VA treatment note, over thirty years after the veteran's 
episode of pneumonia.  The Board notes that the veteran has 
claimed that he has received treatment from VA for 
approximately twenty years, but the earliest VA treatment 
records in the claims file are from 1996.  

The Board will address this issue further in the Duties to 
Notify and Assist section.  

There is no objective medical evidence that the single 
episode of acute pneumonia noted in service is related to the 
veteran's current COPD.  Indeed, when the veteran was 
question by the Decision Review Officer regarding whether any 
of his doctors had ever offered an opinion as to the cause of 
his COPD, the veteran responded, "Well, they said, 'There's 
been some smoking.'"  Hearing Transcript at 5.  In this 
regard, the Board finds that the veteran's own statement to 
VA has indicated that his doctors believe this problem is 
related to smoking, providing highly limited evidence against 
his own claim.

The Board acknowledges the veteran's belief that his COPD was 
caused by his in-service pneumonia.  The Board has also 
considered statements from the veteran's spouse and daughter, 
noting the veteran's long history of health problems.  
However, a layperson such as the veteran is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (the Court) has held that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, while the veteran is competent to report experiencing 
symptoms such as shortness of breath or chronic cough, he is 
not competent to offer an opinion as to the etiology of his 
disorder, including whether this problem is related to 
service many years ago.  Unlike varicose veins or a 
dislocated shoulder, such a complex question as the etiology 
of a lung disease based on service in the 1960's requires 
medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  The veteran has not demonstrated any such 
expertise.  Hence, his contentions are not competent evidence 
regarding the cause of his COPD.  

In deciding the veteran's claim, the Board has considered the 
application of 38 U.S.C.A. § 5107(b), which provides that a 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  However, here there is not a 
balance of positive and negative evidence, because the 
veteran has failed to submit any favorable evidence of a 
connection between his COPD and service.  Accordingly, 
service connection for COPD must be denied.  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
this notice is to inform the veteran of what evidence he must 
submit to reopen his claim.  Since the veteran's claim has 
been reopened, the veteran has not been prejudiced by the 
lack of notice on this issue.  

The VCAA duty to notify was partially satisfied by way of a 
letter sent to the veteran in May 2006.  The May 2006 letter 
informed the veteran in detail of what evidence the must show 
to establish entitlement to service connection and what 
evidence was needed by VA to substantiate his claim.  This 
letter also informed the veteran of the veteran's and VA's 
respective duties for obtaining evidence.  

Additionally, notice as to assignment of disability ratings 
and effective dates were provided to the veteran prior to the 
initial unfavorable decision on the claim by the RO.  In 
March 2006, VA sent the veteran a letter explaining how VA 
assigns disability ratings and effective dates, as well as 
informing the veteran of the veteran's and VA's respective 
duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the veteran's service treatment 
records, VA outpatient treatment records, and private 
treatment records from East Texas Medical Center.  It also 
appears that the RO searched to see if the veteran had any 
Social Security Administration records.  

In a May 2006 letter to the RO and at the June 2007 DRO 
hearing, the veteran claimed that he received treatment at VA 
facilities for the past twenty years.  In a release form 
signed in May 2006, the veteran states that all his records 
relating to his treatment for COPD are at the VA hospital in 
Temple, Texas.  The earliest VA records the Board can find 
are from December 1996.  Thus, the Board has considered 
whether additional development is required.  

However, notations on the May 2006 letter from the veteran 
suggest that the RO was aware of the veteran's assertion that 
he had been treated by VA for twenty years, but could only 
locate records from 1996 through 2006.  Additionally, the 
transcript from the DRO hearing suggests that the veteran is 
not always able to report the dates of key events accurately.  
For example, the veteran initially indicated that he had 
already been diagnosed with COPD when he was first seen by 
VA, but in response to further questioning from the DRO, he 
stated that he had first been diagnosed with COPD five years 
ago.  Hearing Transcript at 5, 7.  While such confusion is 
understandable given the length of time involved, it renders 
the veteran's accounts of dates and times unreliable.  

Based on the facts of this case, and a review of all 
statements from the veteran, the Board finds there is no 
basis to find that there are additional medical records 
available that would provide a basis to grant this claim.  
Accordingly, the Board finds that remand to find earlier VA 
treatment records is not warranted.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not been afforded an examination in this 
case, nor has VA obtained a medical opinion.  The service 
medical records and post-service medical records provide 
evidence against this claim (indicating a problem that began 
years after service).  Further, in this case, there is not 
even speculative medical evidence establishing a connection 
between the veteran's service and his COPD.  The veteran's 
own statement to the VA indicates a problem that his own 
doctors have indicated to be from smoking.  For this reason, 
the Board declines to afford the veteran a VA examination or 
obtain a medical opinion in this case.  In light of the 
record, the Board finds sufficient competent medical evidence 
of record to make a decision on the claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the 
veteran in the development of his claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having been received, the veteran's 
application to reopen the claim of entitlement to service 
connection for residuals of pneumonia, including chronic 
obstructive pulmonary disease, is granted.

Entitlement to service connection for chronic obstructive 
pulmonary disease (lung disability) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


